UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7215


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAKIM ABDULAH RASHID, a/k/a Rodney Buchanan,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00941-RBH-1)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hakim Abdulah Rashid, Appellant Pro Se.  Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hakim    Abdulah       Rashid       appeals      the      district      court’s    order

denying his Fed. R. Crim. P. 36 motion to correct an alleged

error    in    the     district      court’s         order       granting    his   18    U.S.C.

§ 3582(c)(2) (2012) motion for sentence reduction.                               Although the

district court correctly construed the motion as a motion for

reconsideration,         cf.       Fed.    R.   Crim.       P.    36   (“After     giving    any

notice it considers appropriate, the court may . . . correct a

clerical       error    in    a    judgment,          order,      or   other    part    of   the

record, or correct an error in the record arising from oversight

or    omission.”       (emphasis          added)),      because        the   district     court

lacked    authority          to    reconsider         its     order     granting       Rashid’s

§ 3582(c)(2) motion, see United States v. Goodwyn, 596 F.3d 233,

235-36 (4th Cir. 2010), we affirm the district court’s order.

See   United     States       v.    Rashid,      No.     4:10-cr-00941-RBH-1            (D.S.C.

July 28, 2015).              We dispense with oral argument because the

facts    and    legal    contentions            are    adequately        presented      in   the

materials before this court and argument would not aid in the

decisional process.



                                                                                       AFFIRMED




                                                 2